The City of San




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 29, 2014

                                       No. 04-13-00720-CV

                                       Marilyn STEWART,
                                            Appellant

                                                  v.

                                 THE CITY OF SAN ANTONIO,
                                          Appellee

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-CI-09344
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

       By opinion and order dated July 23, 2014, this court dismissed this appeal based on
appellant’s failure to pay the fees for the preparation and filing of the clerk’s and reporter’s
records for the appeal. On August 13, 2014, we denied appellant’s motion to reconsider. On
September 22, 2014, appellant filed a letter which she refers to as a motion to file a brief;
however, this court is unable to consider a brief from appellant in the absence of a record.
Appellant’s motion is DENIED.

           It so ORDERED on September 29, 2014.
                                                             PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court